Case 1:20-cv-21859-CMA Document 100 Entered on FLSD Docket 08/18/2020 Page 1 of 1



                                                                              FILED BY                   .C.
                                                       a
                                                       - ïf5A

                                     CASENO.1:20-CV-21851-CMA                                /
                                                                                     ALC 72222
                                                                                      ANGELA E.NOBLE
                                                                                     CLEBK US DIS; C'D
                                                                                     s.n.oFiuk.-MI
                                                                                                 AMI

  To Angela E.Noble
  CLERK OFCOURT


  On M arch 8th 2020,  Iwasoutforthe dayaccom panied Christian,lmeta girlwho is also aw itnessto this
                 Christian wasinvited by defendantwho ow nsthe boatdefendantJose Garciainvited aIl
  circum stance.                                                                   to have dinnerat
   ofustojoin him ontheBoat.SowhilewewereenjoyingtheboatW ethen proceeded
   Casa Blanca Restaurant. Defendantparkthe boatatthe ducksofCasa Blanca.Afterdinnerthey were
   tryingto figure outhow to pay the bill.W hilethey were deciding on how to paythe bill,Stephanie and l
   decided to Ieavewe told Jose Garcia and Christian we willbewaiting forthem in the boat.W hile we
   were waiting on the boatlwastelling Stephanythestoryofhow lgotmy cardriver'sIicense in my
   country by explaining which wasin sim ilarityto the steering w heelofJose Garcia'sboat.The boats
   w heel.Itrem inded me ofa sim ulator
                                 thatthe boatwason.Jose Garcia'scaptainParked the boatlhad no idea
    Idid notknow orwasaware
   he Iefthisboatrunning.
                            Itwastotallyunintentional,notmaliciousacompleteaccidentasljustm oved
                                                         hasto take accountability forthiscarelessm istake
   the wheeland tmehe boat started m oving by itselfJose
                      forthissituation.The boatmoved and lwasnotoperatingthisboatordriving this
   and notblam e
                                        ofcharacters'band slanderbecause whatthey are saying did not
   boat.Thisisacom plete defam ation
                                                               estheboatdid nottouch them orharm
                                       e claim ing to haveinjuri
   happenand it'slie.Asfarasthey ar   forthisboatbeingleftturned on.Theboatwaslefton and running
   anYone   else. Iam notresponsible
   w ithoutm y knowledge atall.lalso have a witnessthatcantestifyto thison my behalf.AIIthese yearsl
    have neverbeen in anytroublew ith the policeoram Ia crim inalora drunk person.Ionly drinksocially I
    do notbreakorviolate laws.lhave no criminalrecord ofany kind.1haveneverbeen servedthrough
    M ariaGom ezldon'thave a co vresidence Idon'tknow who M aria Gom ez islcan prove thisso this
    informationisfalse.ljustwanttbeopportunitytoprovemyinnocenceandtodefendmyselfbecause
    alItheseaccusationsare fakesuntrue and notthe realstory ofwhattookplace in thism atter.



     Thankyou


     Allison Dillon Torres
     August17,2020
